DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 14 claim “wherein the vehicle is an autonomous vehicle (AV)” and this limitation do not define any further limit because “an autonomous vehicle (AV)” is disclosed in the claims 1 and 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US 20180170395 in view of Herman et al. US 20200023811.
Regarding claim 1, Luo et al. teach A computer-implemented method, comprising: measuring a first pose of an autonomous vehicle (AV) using one or more environmental sensors (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; In one embodiment, ADV (autonomous driving vehicle) 101 includes, but is not limited to, perception and planning system 110, vehicle control system 111, wireless communication system 112, user interface system 113, and sensor system 114 (par 21). FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23). Load sensing unit 216 may sense changes to various load characteristics (e.g. changes in weight/mass) of the ADV. The variations in load may be a result of carrying additional passengers and/or cargo (e.g. loading up a truck). As further described herein, various control adjustments to the ADV may be performed in response to detecting a change (e.g. increase or decrease) in these load characteristics (par. 24).).
However, Luo et al. do teach about a camera, lidar unit and load sensing unit to detect weight but Luo et al. do not explicitly teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV; and generating a mass calculation model based on the first pose and the second pose.
Herman et al. teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle sensors 110 may detect the number of passengers using images from cameras and data 115 from LIDAR. The vehicle sensors 110 may detect the cargo based on the proximity of the cargo to the passengers or based on conventional techniques for 3D pose estimation. For example, the passenger may be carrying, pushing, or holding the cargo. The vehicle computer 105 may determine the number of items of cargo, cargo volume, and the type of cargo using images from cameras, 3-D scans from LIDAR, and machine learning algorithms such as deep learning object detection algorithms. Furthermore, if the passenger is carrying the cargo (e.g., a backpack), then 3D pose estimation and gait analysis may be used to estimate the object weight from camera and 3D sensor 110 measurements (e.g., LIDAR) (par. 57). The data may include a number of passengers, a weight for each passenger, a number of items of cargo, a weight for each item of cargo etc. Alternatively, the computer 105 may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device 150. The vehicle computer 105 may request each passenger and each item of cargo be placed at a predetermined location outside the vehicle 101, e.g., within a field of view of one or more vehicle 101 sensors 110, e.g., to be imaged by the camera and/or scanned by a LIDAR sensor 110 of the vehicle 101. The vehicle computer 105 may update the data 115 in the vehicle computer 105 with the additional data 115. The updated data 115 in the vehicle computer 105 may include an updated number of passengers, an updated weight for each passenger and/or cargo, and updated dimensions for the cargo (par. 61). A passenger's physical location could be determined from camera sensor 110 image data. For example, image analysis can determine whether a vehicle is empty or whether one or more passengers are present (par. 62). According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger cargo and following additional images can be an additional passenger or cargo.); and generating a mass calculation model based on the first pose and the second pose (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle computer 105 typically sums the weights of the passengers and/or the cargo to determine the total weight. The vehicle computer 105 sums the dimensions of the cargo to determine the total dimensions of the cargo. As an example, the vehicle computer 105 may sum the dimensions of the cargo such that a resulting total height, weight, and depth of the cargo does not exceed the height, weight, and depth of the cargo space (par. 59).  According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger’s cargo and following additional images can be an additional passenger or cargo. Therefore, it’s obviously to one of ordinary skill in the art to sum a total weight of the vehicle base on the update data via multiple image taking by a camera or lidar sensor disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Luo et al. and Herman et al. by comprising the teaching of Herman et al. into the method of Luo et al..  The motivation to combine these arts is to incorporate 3D pose estimation by using camera or lidar for estimating object weight from Herman et al. reference into Luo et al. reference so the ADV (autonomous driving vehicle) can be aware of their loading to enhance the safety.
Regarding claim 3, the combination of Luo et al. and Herman et al. disclose the computer-implemented method of claim 1, wherein the one or more environmental sensors comprises a Light Detection and Ranging (LiDAR) sensor (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9;  FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 4, the combination of Luo et al. and Herman et al. disclose the computer-implemented method of claim 1, wherein the one or more environmental sensors comprises a camera (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 6, the combination of Luo et al. and Herman et al. disclose the computer-implemented method of claim 1, wherein measuring the first pose comprises: measuring displacement of a suspension of the vehicle (Herman et al. US 20200023811 paragraph [0057]-[0065]; [0070]-[0073]; [0078];  figures 1-4; Suspension ride height sensors measure the distance between various points of the suspension system and ground, and may output data 115 to the vehicle 101, indicating the distance between the suspension system and the ground at various points on the suspension system. The vehicle computer 105 may combine the output data 115 from various vehicle sensors 110 to determine the weight distribution and the center of gravity of the vehicle 101, with the passengers and/or the cargo loaded. For example, the vehicle 101 may have a magnetic/adaptive suspension, and suspension stroke sensors 110 could be used at various vehicle 101 locations, e.g., front and rear corners, to determine a vehicle 101 load and/or how the load (e.g., weight) is distributed. In other example, it is possible to use camera sensor 110 images from vehicles other than the vehicle 101 and then perform “before and after” image processing to compare a “stock unloaded vehicle” to the current vehicle 101 loading position. The distance between the vehicle's rocker panels and/or bumpers compared to the ground surface could be estimated via image processing to determine vehicle loading 101 and weight distribution estimation, e.g., a table or the like in a computer 105 memory could store load and/or distribution values for respective distances of vehicle 101 bumpers, rocker panels, etc., from the ground (par. 78).).
Regarding claim 7, the combination of Luo et al. and Herman et al. disclose the computer-implemented method of claim 1, wherein the vehicle is an autonomous vehicle (AV) (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; In one embodiment, ADV (autonomous driving vehicle) 101 includes, but is not limited to, perception and planning system 110, vehicle control system 111, wireless communication system 112, user interface system 113, and sensor system 114 (par 21).).
Regarding claim 8, Luo et al. teach A system comprising: one or more processors; one or more environmental sensors coupled to the one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: measuring a first pose of an autonomous vehicle (AV) using the one or more environmental sensors (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0042]; [0057]; [0060]; [0069]; [0075]; figures 1-9; In one embodiment, ADV (autonomous driving vehicle) 101 includes, but is not limited to, perception and planning system 110, vehicle control system 111, wireless communication system 112, user interface system 113, and sensor system 114 (par 21). FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23). Load sensing unit 216 may sense changes to various load characteristics (e.g. changes in weight/mass) of the ADV. The variations in load may be a result of carrying additional passengers and/or cargo (e.g. loading up a truck). As further described herein, various control adjustments to the ADV may be performed in response to detecting a change (e.g. increase or decrease) in these load characteristics (par. 24).).
However, Luo et al. do teach about a camera, lidar unit and load sensing unit to detect weight but Luo et al. do not explicitly teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV; and generating a mass calculation model based on the first pose and the second pose.
Herman et al. teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle sensors 110 may detect the number of passengers using images from cameras and data 115 from LIDAR. The vehicle sensors 110 may detect the cargo based on the proximity of the cargo to the passengers or based on conventional techniques for 3D pose estimation. For example, the passenger may be carrying, pushing, or holding the cargo. The vehicle computer 105 may determine the number of items of cargo, cargo volume, and the type of cargo using images from cameras, 3-D scans from LIDAR, and machine learning algorithms such as deep learning object detection algorithms. Furthermore, if the passenger is carrying the cargo (e.g., a backpack), then 3D pose estimation and gait analysis may be used to estimate the object weight from camera and 3D sensor 110 measurements (e.g., LIDAR) (par. 57). The data may include a number of passengers, a weight for each passenger, a number of items of cargo, a weight for each item of cargo etc. Alternatively, the computer 105 may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device 150. The vehicle computer 105 may request each passenger and each item of cargo be placed at a predetermined location outside the vehicle 101, e.g., within a field of view of one or more vehicle 101 sensors 110, e.g., to be imaged by the camera and/or scanned by a LIDAR sensor 110 of the vehicle 101. The vehicle computer 105 may update the data 115 in the vehicle computer 105 with the additional data 115. The updated data 115 in the vehicle computer 105 may include an updated number of passengers, an updated weight for each passenger and/or cargo, and updated dimensions for the cargo (par. 61). A passenger's physical location could be determined from camera sensor 110 image data. For example, image analysis can determine whether a vehicle is empty or whether one or more passengers are present (par. 62). According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger cargo and following additional images can be an additional passenger or cargo.); and generating a mass calculation model based on the first pose and the second pose (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle computer 105 typically sums the weights of the passengers and/or the cargo to determine the total weight. The vehicle computer 105 sums the dimensions of the cargo to determine the total dimensions of the cargo. As an example, the vehicle computer 105 may sum the dimensions of the cargo such that a resulting total height, weight, and depth of the cargo does not exceed the height, weight, and depth of the cargo space (par. 59).  According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger’s cargo and following additional images can be an additional passenger or cargo. Therefore, it’s obviously to one of ordinary skill in the art to sum a total weight of the vehicle base on the update data via multiple image taking by a camera or lidar sensor disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Luo et al. and Herman et al. by comprising the teaching of Herman et al. into the system of Luo et al..  The motivation to combine these arts is to incorporate 3D pose estimation by using camera or lidar for estimating object weight from Herman et al. reference into Luo et al. reference so the ADV (autonomous driving vehicle) can be aware of their loading to enhance the safety.
Regarding claim 10, the combination of Luo et al. and Herman et al. disclose the system of claim 8, wherein the one or more environmental sensors comprises a Light Detection and Ranging (LiDAR) sensor (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 11, the combination of Luo et al. and Herman et al. disclose the system of claim 8, wherein the one or more environmental sensors comprises a camera (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 13, the combination of Luo et al. and Herman et al. disclose the system of claim 8, wherein measuring the first pose comprises: measuring displacement of a suspension of the vehicle (Herman et al. US 20200023811 paragraph [0057]-[0065]; [0070]-[0073]; [0078];  figures 1-4; Suspension ride height sensors measure the distance between various points of the suspension system and ground, and may output data 115 to the vehicle 101, indicating the distance between the suspension system and the ground at various points on the suspension system. The vehicle computer 105 may combine the output data 115 from various vehicle sensors 110 to determine the weight distribution and the center of gravity of the vehicle 101, with the passengers and/or the cargo loaded. For example, the vehicle 101 may have a magnetic/adaptive suspension, and suspension stroke sensors 110 could be used at various vehicle 101 locations, e.g., front and rear corners, to determine a vehicle 101 load and/or how the load (e.g., weight) is distributed. In other example, it is possible to use camera sensor 110 images from vehicles other than the vehicle 101 and then perform “before and after” image processing to compare a “stock unloaded vehicle” to the current vehicle 101 loading position. The distance between the vehicle's rocker panels and/or bumpers compared to the ground surface could be estimated via image processing to determine vehicle loading 101 and weight distribution estimation, e.g., a table or the like in a computer 105 memory could store load and/or distribution values for respective distances of vehicle 101 bumpers, rocker panels, etc., from the ground (par. 78).).
Regarding claim 14, the combination of Luo et al. and Herman et al. disclose the system of claim 8, wherein the vehicle is an autonomous vehicle (AV) (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; In one embodiment, ADV (autonomous driving vehicle) 101 includes, but is not limited to, perception and planning system 110, vehicle control system 111, wireless communication system 112, user interface system 113, and sensor system 114 (par 21).).
Regarding claim 15, Luo et al. teach A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising: measuring a first pose of an autonomous vehicle (AV) using one or more environmental sensors (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0042]; [0057]; [0060]; [0069]; [0075]; [0080]; figures 1-9; In one embodiment, ADV (autonomous driving vehicle) 101 includes, but is not limited to, perception and planning system 110, vehicle control system 111, wireless communication system 112, user interface system 113, and sensor system 114 (par 21). FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23). Load sensing unit 216 may sense changes to various load characteristics (e.g. changes in weight/mass) of the ADV. The variations in load may be a result of carrying additional passengers and/or cargo (e.g. loading up a truck). As further described herein, various control adjustments to the ADV may be performed in response to detecting a change (e.g. increase or decrease) in these load characteristics (par. 24).).
However, Luo et al. do teach about a camera, lidar unit and load sensing unit to detect weight but Luo et al. do not explicitly teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV; and generating a mass calculation model based on the first pose and the second pose.
Herman et al. teach wherein the first pose is associated with a first mass measurement of the AV; measuring a second pose of the AV using the one or more environmental sensors, wherein the second pose is associated with a second mass measurement of the AV (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle sensors 110 may detect the number of passengers using images from cameras and data 115 from LIDAR. The vehicle sensors 110 may detect the cargo based on the proximity of the cargo to the passengers or based on conventional techniques for 3D pose estimation. For example, the passenger may be carrying, pushing, or holding the cargo. The vehicle computer 105 may determine the number of items of cargo, cargo volume, and the type of cargo using images from cameras, 3-D scans from LIDAR, and machine learning algorithms such as deep learning object detection algorithms. Furthermore, if the passenger is carrying the cargo (e.g., a backpack), then 3D pose estimation and gait analysis may be used to estimate the object weight from camera and 3D sensor 110 measurements (e.g., LIDAR) (par. 57). The data may include a number of passengers, a weight for each passenger, a number of items of cargo, a weight for each item of cargo etc. Alternatively, the computer 105 may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device 150. The vehicle computer 105 may request each passenger and each item of cargo be placed at a predetermined location outside the vehicle 101, e.g., within a field of view of one or more vehicle 101 sensors 110, e.g., to be imaged by the camera and/or scanned by a LIDAR sensor 110 of the vehicle 101. The vehicle computer 105 may update the data 115 in the vehicle computer 105 with the additional data 115. The updated data 115 in the vehicle computer 105 may include an updated number of passengers, an updated weight for each passenger and/or cargo, and updated dimensions for the cargo (par. 61). A passenger's physical location could be determined from camera sensor 110 image data. For example, image analysis can determine whether a vehicle is empty or whether one or more passengers are present (par. 62). According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger cargo and following additional images can be an additional passenger or cargo.); and generating a mass calculation model based on the first pose and the second pose (Herman et al. US 20200023811 paragraph [0057]-[0065]; figures 1-4; The vehicle computer 105 typically sums the weights of the passengers and/or the cargo to determine the total weight. The vehicle computer 105 sums the dimensions of the cargo to determine the total dimensions of the cargo. As an example, the vehicle computer 105 may sum the dimensions of the cargo such that a resulting total height, weight, and depth of the cargo does not exceed the height, weight, and depth of the cargo space (par. 59).  According to the cited passages, Examiner construe the first pose or first image as a vehicle is empty (no passenger) or one passenger and second pose or second image can represent a passenger’s cargo and following additional images can be an additional passenger or cargo. Therefore, it’s obviously to one of ordinary skill in the art to sum a total weight of the vehicle base on the update data via multiple image taking by a camera or lidar sensor disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Luo et al. and Herman et al. by comprising the teaching of Herman et al. into the system of Luo et al..  The motivation to combine these arts is to incorporate 3D pose estimation by using camera or lidar for estimating object weight from Herman et al. reference into Luo et al. reference so the ADV (autonomous driving vehicle) can be aware of their loading to enhance the safety.
Regarding claim 17, the combination of Luo et al. and Herman et al. disclose the non-transitory computer-readable storage medium of claim 15, wherein the one or more environmental sensors comprises a Light Detection and Ranging (LiDAR) sensor (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 18, the combination of Luo et al. and Herman et al. disclose the non-transitory computer-readable storage medium of claim 15, wherein the one or more environmental sensors comprises a camera (Luo et al. US 20180170395; abstract; paragraph [0019]-[0024]; [0057]; [0060]; figures 1-9; FIG. 2A is a block diagram illustrating an example of a sensor and control system according to one embodiment of the disclosure. In one embodiment, sensor system 114 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, a light detection and range (LIDAR) unit 215, and a load sensing unit 216……LIDAR unit 215 may sense objects in the environment in which the ADV is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the ADV (par. 23).).
Regarding claim 20, the combination of Luo et al. and Herman et al. disclose the non-transitory computer-readable storage medium of claim 15, wherein measuring the first pose comprises: measuring displacement of a suspension of the vehicle (Herman et al. US 20200023811 paragraph [0057]-[0065]; [0070]-[0073]; [0078];  figures 1-4; Suspension ride height sensors measure the distance between various points of the suspension system and ground, and may output data 115 to the vehicle 101, indicating the distance between the suspension system and the ground at various points on the suspension system. The vehicle computer 105 may combine the output data 115 from various vehicle sensors 110 to determine the weight distribution and the center of gravity of the vehicle 101, with the passengers and/or the cargo loaded. For example, the vehicle 101 may have a magnetic/adaptive suspension, and suspension stroke sensors 110 could be used at various vehicle 101 locations, e.g., front and rear corners, to determine a vehicle 101 load and/or how the load (e.g., weight) is distributed. In other example, it is possible to use camera sensor 110 images from vehicles other than the vehicle 101 and then perform “before and after” image processing to compare a “stock unloaded vehicle” to the current vehicle 101 loading position. The distance between the vehicle's rocker panels and/or bumpers compared to the ground surface could be estimated via image processing to determine vehicle loading 101 and weight distribution estimation, e.g., a table or the like in a computer 105 memory could store load and/or distribution values for respective distances of vehicle 101 bumpers, rocker panels, etc., from the ground (par. 78).).
Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US 20180170395 in view of Herman et al. US 20200023811 and further in view of Harvie US 20130054107.
Regarding claim 2, the combination of Luo et al. and Herman et al. teach all the limitation in the claim 1.
The combination of Luo et al. and Herman et al. do not explicitly teach the computer-implemented method of claim 1, further comprising: calculating a total mass of the vehicle using the mass calculation model, wherein the total mass is different from the first mass measurement and the second mass measurement.
Harvie teaches The computer-implemented method of claim 1, further comprising: calculating a total mass of the vehicle using the mass calculation model, wherein the total mass is different from the first mass measurement and the second mass measurement (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Luo et al. and Herman et al. with Harvie by comprising the teaching of Harvie into the method of Luo et al. and Herman et al..  The motivation to combine these arts is to incorporate mass calculation method from Harvie reference into Luo et al. and Herman et al. reference so the ADV (autonomous driving vehicle) can be aware of the total loading mass.
Regarding claim 5, the combination of Luo et al., Herman et al. and Harvie disclose the computer-implemented method of claim 1, wherein the first pose of the vehicle corresponds with an unweighted state of the vehicle, and the second pose of the vehicle corresponds with a weighted state of the vehicle (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
Regarding claim 9, the combination of Luo et al., Herman et al. and Harvie disclose the system of claim 8, wherein the processors are further configured to perform operations comprising: calculating a total mass of the vehicle using the mass calculation model, wherein the total mass is different from the first mass measurement and the second mass measurement (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
Regarding claim 12, the combination of Luo et al., Herman et al. and Harvie disclose the system of claim 8, wherein the first pose of the vehicle corresponds with an unweighted state of the vehicle, and the second pose of the vehicle corresponds with a weighted state of the vehicle (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
Regarding claim 16, the combination of Luo et al., Herman et al. and Harvie disclose the non-transitory computer-readable storage medium of claim 15, wherein the one or more processors are further configured to perform operations comprising: calculating a total mass of the vehicle using the mass calculation model, wherein the total mass is different from the first mass measurement and the second mass measurement (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
Regarding claim 19, the combination of Luo et al., Herman et al. and Harvie disclose the non-transitory computer-readable storage medium of claim 15, wherein the first pose of the vehicle corresponds with an unweighted state of the vehicle, and the second pose of the vehicle corresponds with a weighted state of the vehicle (Harvie US 20130054107 abstract; paragraph [0022]-[0025]; [0054]; [0167]; figures 1-5; The system may comprise a memory, and the data processing system may be arranged to: retrieve a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculate a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 24). The method may comprise retrieving a value indicative of a mass of the vehicle when the vehicle is unloaded; and calculating a value indicative of the mass of a load being carried by the vehicle by subtracting the value indicative of a mass of the vehicle when the vehicle is unloaded from the value indicative of the mass of the vehicle (par. 54).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683